DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The closest prior art of record Grzych (US 7,228,235 B2) teaches 	An enhanced meteorological measure-correlate-predict systems and methods that considers, long-term data sets at each of a plurality of locations nearby a potential wind farm location. A test tower is located at the potential location to collect a shorter-term data set, which, in combination with the long-term data set, is used to correlate and train embodiments of the systems and methods of the present invention using computational learning systems. Longer-term data can then be predicted for the potential wind farm location based on the correlation.	Furthermore the prior art of record Zhao(EP 2169218 A2) teaches a wind power generation system  which includes a wind turbine at a wind turbine location, a measuring device for providing a wind condition signal at a test location, a sensor for providing a wind condition signal at the wind turbine, and a controller. The controller is configured for receiving the wind condition signals, using a wind correlation database and the wind condition signal at the test location for providing a wind condition .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Fang (US 2012/0046917 A1) teaches a wind energy forecasting method with extreme wind speed prediction function cooperated with a central computer, comprising the steps of: inputting a weather data which contains a numerical weather prediction data; implementing a modification with a first model output statistics; implementing a modification with a physical model in accordance with the output of the first model output statistics that can iteratively calculate the results by varying the angles of wind direction; implementing a modification with a second model output statistics; and implementing a prediction of extreme wind speed caused by typhoon, which comprises the following sub-steps of: using a wind and typhoon database to find track data of plural historical typhoons within a certain distance from a target typhoon; using an extreme wind and wind energy prediction tool to calculate at least one extreme wind speed in the future of the target typhoon and calculate the probability of occurring the extreme wind speed; and modifying the extreme wind speed with the physical model to the extreme wind speed at the position or height of a wind turbine..
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863